B2030 (Form 2030) (12/15)




                                      United States Bankruptcy Court
                                              Southern District Of _______________
                                        _______________              New York


In re

STREET LEVEL LLC,                                                                                          20-12464 (JLG)
                                                                                                Case No. ___________________

Debtor                                                                                                       11
                                                                                                Chapter ____________________

                        DISCLOSURE OF COMPENSATION OF ATTORNEY FOR DEBTOR

1.   Pursuant to 11 U .S.C. § 329(a) and Fed. Bankr. P. 2016(b), I certify that I am the attorney for the above
     named debtor(s) and that compensation paid to me within one year before the filing of the petition in
     bankruptcy, or agreed to be paid to me, for services rendered or to be rendered on behalf of the debtor(s) in
     contemplation of or in connection with the bankruptcy case is as follows:

                                                                                                               91,717.00
     For legal services, I have agreed to accept . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . $______________

                                                                                                             91,717.00
     Prior to the filing of this statement I have received . . . . . . . . . . . . . . . . . . . . . . . . $______________

                                                                                                                                    0.00
     Balance Due . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . $______________

2.   The source of the compensation paid to me was:
                                                                             Retainer of $40,000.00 from
                Debtor                          x    Other (specify)         Bentley Meeker Lighting & Staging, Inc.
3.   The source of compensation to be paid to me is:
                                                                              Additional retainer of $50,000.00, plus $1,717.00 for
                Debtor                          x    Other (specify)          Chapter 11 filing fee, from Guy Bentley Meeker, Jr.
           x
4.            I have not agreed to share the above-disclosed compensation with any other person unless they are
           members and associates of my law firm.

              I have agreed to share the above-disclosed compensation with a other person or persons who are not
           members or associates of my law firm. A copy of the agreement, together with a list of the names of the
           people sharing in the compensation, is attached.

5.   In return for the above-disclosed fee, I have agreed to render legal service for all aspects of the bankruptcy
     case, including:

     a.    Analysis of the debtor' s financial situation, and rendering advice to the debtor in determining whether to
           file a petition in bankruptcy;

     b.    Preparation and filing of any petition, schedules, statements of affairs and plan which may be required;

     c.    Representation of the debtor at the meeting of creditors and confirmation hearing, and any adjourned
           hearings thereof;
B2030 (Form 2030) (12/15)

     d.    Representation of the debtor in adversary proceedings and other contested bankruptcy matters;

     e.    [Other provisions as needed]


          This Statement is qualified in all respects by, and the Court and parties are directed to,
          the Application of Street Level LLC for an Order Authorizing the Retention of
          Archer & Greiner, P.C. as Counsel [Docket No. 11].




6.   By agreement with the debtor(s), the above-disclosed fee does not include the following services:




                                                       CERTIFICATION

               I certify that the foregoing is a complete statement of any agreement or arrangement for payment to
            me for representation of the debtor(s) in this bankruptcy proceeding.

            November 5, 2020
            ______________________
            Date                                     Signature of Attorney

                                                       Archer & Greiner, P.C.
                                                     Name of law firm
